Citation Nr: 9910556	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss.  The veteran testified at a personal 
hearing in January 1998.  In a February 1998 supplemental 
statement of the case, the hearing officer confirmed the 
denial.  


FINDINGS OF FACT

1.  The veteran was exposed to excessive noise in service and 
he currently has bilateral hearing loss by VA standards.  

2.  No competent evidence has been presented to show that the 
veteran's current bilateral hearing loss was manifested in 
service or within the first post-service year and it is not 
shown to be causally related to his exposure to noise in 
service.  


CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss is 
not well grounded.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that his bilateral hearing loss was 
caused by exposure to acoustic trauma in service.  He 
reported that he was exposed to loud noises and was not 
provided with any hearing protection.  Furthermore, his post-
service employment did not expose him to excessive noise.  

Service records reflect that the veteran served in an 
infantry unit and cavalry regiment in Okinawa, Japan during 
the Korean Conflict.  Service medical records do not show any 
complaints of or treatment for hearing loss.  

A private audiological evaluation conducted in November 1991 
showed evidence of bilateral hearing loss.  Speech 
discrimination was 100 percent in the right ear and 92 
percent in the left.  A specific diagnosis was not offered.  

On VA examination in May 1996, the veteran complained of 
decreased hearing over the past 15 years with increased 
communication problems.  Positive noise exposure with weapons 
as a rifleman was noted.  Otoscopic diagnostics revealed that 
the veteran's ears were occluded with cerumen.  The tympanic 
membranes were not visualized.  Audiometric studies revealed 
puretone air conduction thresholds of 30, 40, 50, 60, and 70 
decibels in the right ear and 35, 40, 50, 70, and 70 decibels 
in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Mild to severe bilateral hearing loss, with a 
slight conductive component due to the cerumen was diagnosed.  

On VA examination in January 1997, the veteran complained of 
bilateral hearing loss which gradually worsened since 
service.  He reported that he was exposed to excessive noise 
during service.  Examination revealed that cerumen was only 
partially occluding both ear canals.  Tympanometry was normal 
in the left ear but could not be completed in the right ear.  
Audiometric studies revealed puretone air conduction 
thresholds of 30, 40, 50, 60, and 70 decibels in the right 
ear and 30, 40, 45, 65, and 70 decibels in the left ear at 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  
Bilateral mild to moderately severe sensorineural hearing 
loss was diagnosed.  It was noted that the presence of 
cerumen still contributed a slight conductive component in 
both ears.  

At a personal hearing in January 1998, the veteran testified 
that he spent two to three days per week on the firing range 
using weapons of all sorts.  He reported that he also was 
exposed to assimilated explosions with detonations.  He was 
not provided hearing protection.  He went to sick call and 
complained of the ringing in his ears.  He was told it would 
go away and it did.  However, he has gradually noticed a 
decrease in his hearing since service, particularly in the 
last 15 years.  The veteran's wife testified that she has 
read studies relating hearing loss to excessive noise.  She 
did not provide any articles or other documentation.  


II.  Analysis

The threshold question in this case is whether the veteran 
has presented a well grounded claim.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A well grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  To be plausible, there must be 
competent evidence of a current disability (medical 
diagnosis), of incidence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Alternatively, if a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  See Rose v. West, No. 96-918 (U.S. Vet. App. 
Apr. 20, 1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for a disease 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic disease will be presumed to have been 
incurred in service under the circumstances outlined in 
38 C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  Sensorineural hearing 
loss which becomes manifest to a compensable degree within 
one year following the veteran's discharge from service shall 
be considered to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet.App. 155, 160 (1993).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service medical records do not show any evidence of bilateral 
hearing loss in service or at discharge.  It is also not 
shown that the sensorineural component of his hearing loss 
was manifested to a compensable degree in the first post-
service year and continuity of symptomatology has not been 
demonstrated.  In fact, the evidence first shows an 
indication of hearing loss in November 1991.  While it may be 
conceded that the veteran was exposed to noise in service, to 
well-ground his claim, he must also present competent 
evidence that his current hearing loss, at least in part, may 
be attributed to that exposure.  However, he has not 
presented any medical evidence relating his hearing loss to 
noise exposure in service, and on VA examination in January 
1997, no causal relationship was presented.  To the extent 
that the veteran and his wife assert that his hearing loss is 
due to noise exposure in service, the Board points out that 
as laypersons, they are not competent to provide such 
evidence of a causal relationship.  See King, supra.  Without 
competent (medical) evidence of a relationship between any 
current hearing loss disability and service, the claim is not 
well grounded and must be denied.  See 38 C.F.R. § 3.303; 
Caluza, supra.  The Board notes that a medical opinion which 
relates the veteran's current hearing loss to service would 
constitute new and material evidence sufficient to reopen his 
claim.  


ORDER

Service connection for bilateral hearing loss is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

